       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALONZO D. JONES, SR.                   :
                                       :      Civil Action No: 19-cv00229-JEJ
             v.                        :
                                       :      JURY TRIAL DEMANDED
COUNTY OF YORK, et al.                 :


     ANSWER WITH AFFIRMATIVE DEFENSES OF CHIEF MARK
   BENTZEL AND OFFICER PATRICK GARTRELL TO PLAINTIFF’S
                       COMPLAINT

                                INTRODUCTION

      1. Denied as conclusions of law.

                                JURISDICTION AND VENUE

      2. It is admitted this Court has jurisdiction over this matter and that venue is

appropriate in the United States District Court for the Middle District of

Pennsylvania. The remaining averments are denied as conclusions of law.

      3. Denied as conclusions of law.

      4. It is admitted this Court has jurisdiction over this matter and that venue is

appropriate in the United States District Court for the Middle District of

Pennsylvania. The remaining averments are denied as conclusions of law.

                                           PARTIES

      5. Admitted, upon information and belief.
          Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 2 of 14




      6. As the averments of this paragraph are directed at other than Responding

Defendants, no response is required. To the extent a response is deemed required,

denied.

      7. As the averments of this paragraph are directed at other than Responding

Defendants, no response is required. To the extent a response is deemed required,

denied. Further, Defendant County of York does not own, operate, manage, direct,

control, create, implement policy, supervision, training, or discipline the officers

and employees of the Northern York County Regional Police Department.

      8. As the averments of this paragraph are directed at other than Responding

Defendants, no response is required. To the extent a response is deemed required,

denied. Further, Defendant David Sunday does not own, operate, manage, direct,

control, create, implement policy, supervision, training, or discipline the officers

and employees of the Northern York County Regional Police Department.

      9. Admitted that Chief Mark Bentzel is the Chief of Police of the Northern

York County Regional Police Department on East Canal Road in York County,

Pennsylvania. The remaining averments are denied as conclusions of law.

      10. Denied as stated. It is admitted that Mark Bentzel is the Chief of Police

of the Northern York County Regional Police Department. It is specifically denied

that he is a policymaker for that department. Further, the department is not a

defendant in this matter.
        Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 3 of 14




      11. Admitted that Officer Patrick Gartrell was and is a police officer for the

Northern York County Regional Police Department. The remaining averments are

denied as conclusions of law.

      12. Admitted that Officer Gartrell acted at all relevant times in his official

capacity and within the course and scope of his employment as a police officer. As

the Northern York County Regional Police Department is not a defendant in this

matter, no response is required on its behalf. As to the York County Drug Task

Force, no response is required by Responding Defendants. Finally, it is

specifically denied that Officer Gartrell, or any other law enforcement officer,

violated the constitutional rights of the Plaintiff.

                                               FACTS

      13. It is admitted only that officers of the York County Drug Task Force

approached the Plaintiff on February 8, 2017, as he approached a confidential

informant to again sell narcotics, and he was arrested at that time. The remaining

averments, and Plaintiff’s characterizations of events, are specifically denied.

      14. Denied, upon information and belief, and based upon the deposition

testimony of the Plaintiff.

      15. Denied as conclusions of law. Factually, it is admitted that Officer

Gartrell and other officers of the YCDTF apprehended the Plaintiff after a brief
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 4 of 14




foot chase and struggle. Further, at the time, Plaintiff was approaching a

confidential informant to sell a quarter ounce of cocaine.

      16. Admitted upon information and belief. Further, Plaintiff admitted to

possession of drugs and drug paraphernalia found at his apartment.

      17. Admitted.

      18. Admitted that Plaintiff was transported to YCDTF for search and arrest

processing. The remaining averments are denied. It is specifically denied that

officers performed a body cavity search of the Plaintiff.

      19. It is admitted that Plaintiff was transported to the hospital “without his

permission” as no such permission was necessary. It is denied that Officer Gartrell

“performed a MRI or a CT Scan”.

      20. Denied.

      21. Admitted.

      22. It is admitted that Officer Gartrell completed arrest paperwork and

complaint regarding the Plaintiff’s drug sales and possessions, that paperwork a

writing which speaks for itself. It is denied that Officer Gartrell acted under the

direction and/or supervision of Chief Bentzel. The remaining averments are

directed at other than Responding Defendants, such that no additional response is

required.
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 5 of 14




      23. Denied. Plaintiff admitted to the possession of cocaine marijuana and a

drug scale.

      24. Denied, as to Responding Defendants. By way of further response,

Chief Bentzel was not present for the events described in Plaintiff’s Complaint.

Officer Gartrell performed an investigation which included several purchases of

narcotics by a confidential informant, from the Plaintiff. Plaintiff was the only

“viable suspect” as he was the only one who had sold drugs to the confidential

informant.

      25. Denied as stated. Officer Gartrell applied for a search warrant. That

search warrant was not reviewed or approved by Chief Bentzel or District Attorney

Sunday before its submission. Be that as it may, the content of that warrant is true

and correct to the best of the knowledge of the affiant, and was approved by a

detached judicial magistrate. The remaining averments of this paragraph are

denied, both factually and as conclusions of law, the content of the warrant

providing the actual information, Plaintiff’s characterization notwithstanding.

      26. As the averments of this paragraph are directed at other than Responding

Defendants, no response is required. To the extent a response is deemed required,

Responding Defendants played no part in a “cavity search at the York County

prison”.

      27. Admitted, upon information and belief.
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 6 of 14




      28. It is denied Plaintiff was subject to an “illegal search, seizure and

incarceration”. Both factually and as conclusions of law. As to Plaintiff’s

averments regarding damages, they are directly contradicted by his deposition

testimony, denied by Responding Defendants, and subject to proof at trial.

      29. Admitted, upon information and belief, though Responding Defendants

played no part in the prosecution, other than Officer Gartrell being listed as a

witness.

      30. Admitted, upon information and belief.

      31. Denied.

      32. Denied.

      33. Denied both factually and as conclusions of law.

      34. Denied.

      35. Denied as conclusions of law.

      36. Denied as conclusions of law. Further, as Plaintiff suffered no

deprivation of rights, he is entitled to no remedy.

                            COUNT I – Violation of 42 USC § 1983
              Plaintiff v. County of York, District Attorney David Sunday and
                                     Chief Mark Bentzel

                 A. Failure to Train and Supervise; Deliberate Indifference

      37. Responding Defendants incorporate by reference their responses to

paragraphs 1 through 36 as if set forth here at length.
        Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 7 of 14




      38. It is specifically denied that the County of York and District Attorney

David Sunday are policymakers for the Northern York County Regional Police

Department, which is not a party to this matter in any event. The remaining

averments are directed at other than Responding Defendants, such that no response

is required.

      39. Denied both factually and as conclusions of law.

      40. As Count I is not directed at Officer Gartrell, no response is required.

To the extent a response is deemed required, Officer Gartrell acted at all times

relevant under color of state law, within the course and scope of his employment

and as a member of the York County Drug Task Force. The remaining averments

are denied.

      41. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      42. Denied as conclusions of law.

      43. Denied as conclusions of law.

      44. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 8 of 14




      45. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      46. Denied both factually and as conclusions of law.

      47. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      48. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      49. Denied both factually and as conclusions of law.

      50. Denied both factually and as conclusions of law.

                      B. Deliberate Indifference in Policy and Customs

      51. Responding Defendants incorporate by reference their responses to

paragraphs 1 through 50 as if set forth here at length.

      52. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 9 of 14




      53. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      54. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      55. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      56. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      57. To the extent the averments of this paragraph are directed at other than

Responding Defendants, no response is required. To the extent they are directed at

Responding Defendant, they are denied both factually and as conclusions of law.

      58. Denied both factually and as conclusions of law.

                    COUNT II – 42 USC § 1983 – Malicious Prosecution
              Plaintiff v. District Attorney David Sunday and Officer Gartrell

      59. Responding Defendants incorporate by reference their responses to

paragraphs 1 through 58 as if set forth here at length.
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 10 of 14




      60. (a-e) Denied both factually and as conclusions of law. Further, Officer

Gartrell is not responsible for the prosecution of the Plaintiff, a function reserved

to the District Attorney’s Office.

                    COUNT III – 42 USC § 1983 – EXCESSIVE FORCE
                               Plaintiff v. Officer Gartrell

      61. Responding Defendants incorporate by reference their responses to

paragraph 1 through 60 as if set forth here at length.

      62. Denied both factually and as conclusions of law.

                                  AFFIRMATIVE DEFENSES

      1. To the extent Plaintiff's claims are barred and/or limited pursuant to the

applicable statute of limitations, Defendants claim same.

      2. Plaintiff's Complaint fails to state a cause of action against Defendants.

      3. Defendants assert the defense of qualified immunity as articulated in

Harlow v. Fitzgerald, 457 U.S. 800 (1982); Saucier v. Katz, 532 U.S. 194 (2001),

Ashcroft v. Iqbal, 2009 U.S. LEXIS 3472 (2009), and subsequent cases.

      4. Defendants assert all immunity to which he may be entitled under the

Political Subdivision Tort Claims Act, 42 Pa. C.S. §8541 et seq.

      5. Defendants assert immunity from the imposition of damages, which are

premised upon negligent conduct, as that term is defined in Davidson v. Cannon,

106 S.Ct. 668 (1997); and Daniels v. Williams, 106 S.Ct. 662 (1986).
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 11 of 14




      6. Defendants assert the right of qualified immunity, as a right not to go to

trial, as set forth in Mitchell v. Forsythe, 472 U.S. 511 (1985), and Ashcroft v.

Iqbal, 2009 U.S. LEXIS 3472 (2009).

      7. Defendants assert that Plaintiff was, at all times relevant to the

Complaint, afforded all rights and privileges to which he was entitled under the

United States Constitution, Pennsylvania Constitution and all applicable state and

federal laws.

      8. Defendants assert all common law, statutory immunity and qualified

immunity to which he may be entitled.

      9. Plaintiff's injuries, sufferings and/or damages, if any, were caused by his

own conduct, negligence, recklessness, disregard, criminal and other behavior, and

not in any way by the conduct of the Defendants.

      10. Defendants assert all the defenses available to him under the Civil Rights

Act of 1871.

      11. At all times material to the Complaint, Defendants acted in a manner

which was objectively reasonable, in light of the facts and circumstances

confronting them. Graham v. Connor, 109 S.Ct. 1865 (1989).

      12. As negligent, or careless conduct on the part of a Defendant is

insufficient to maintain a cause of action pursuant to 42 U.S.C. §1983, Defendants

claim same as a defense.
       Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 12 of 14




      13. No act, action or omission of Defendants was the proximate cause or

illegal cause of any damage allegedly sustained by the Plaintiff and this constitutes

a complete defense to the within cause of action.

      14. To the extent Plaintiff's claims are barred as Supreme Court's ruling in

Heck v. Humphrey, 512 U.S. 477 (1994), Defendants claim same as a defense.

      15. To the extent Plaintiff's claims are barred by any judicial determination

of any state or federal court, Defendants claim same as defense.

      16. Plaintiff's injuries and/or damages as alleged were not caused in any

manner by the action(s) or inaction(s) of any Defendant(s).

      17. Plaintiff's injuries and/or damages as alleged were caused by his own

acts or omissions.

      18. Plaintiff's injuries and/or damages as alleged were caused by his own

criminal acts or omissions, or the criminal acts or omissions of others.

      WHEREFORE, Defendants, demand judgment in their favor, together with

all costs, counsel fees and other relief that the Court deems appropriate
         Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 13 of 14




                               MARSHALL DENNEHEY WARNER
                               COLEMAN & GOGGIN




                         BY:
                               CHRISTOPHER BOYLE, ESQUIRE
                               ID# PA93002
                               620 Freedom Business Center, Suite 300
                               King of Prussia, PA 19406
                               (610) 354-8476 Fax (610) 354-8299
                               Email: cpboyle@mdwcg.com
                               Attorney for Defendants,
                               Chief Mark L. Bentzel and Officer Patrick Gartrell

DATE: September 30, 2019
LEGAL/125141444.v1
         Case 1:19-cv-00229-JPW Document 27 Filed 09/30/19 Page 14 of 14




                           CERTIFICATE OF SERVICE

        I, Christopher Boyle, Esquire, do hereby certify that a true and correct copy of

the Answer with Affirmative Defenses of Chief Mark L. Bentzel and Officer Patrick

Gartrell was electronically filed with the Court on September 30, 2019 and is

available for viewing and downloading from the ECF System.




                                  MARSHALL DENNEHEY WARNER
                                  COLEMAN & GOGGIN




                           BY:
                                  CHRISTOPHER BOYLE, ESQUIRE
                                  ID# PA93002
                                  620 Freedom Business Center, Suite 300
                                  King of Prussia, PA 19406
                                  (610) 354-8476 Fax (610) 354-8299
                                  Email: cpboyle@mdwcg.com
                                  Attorney for Defendants,
                                  Chief Mark L. Bentzel and Officer Patrick Gartrell


DATE: September 30, 2019
LEGAL/125141444.v1
